Birdsong, Presiding Judge.
Appellant William O. Orgertrice, Jr., has filed a direct appeal from the final judgment of the state court entering judgment in favor of appellant after reducing the jury verdict of $5,348.78 by set-off in the amount of $4,600.
This case arose as a suit for damages as a result of injuries allegedly sustained in an automobile collision; therefore, as this is an appeal from an action in damages in which the judgment is $10,000 or less, appellant was required to follow the discretionary appeals procedure. OCGA § 5-6-35 (a) (6). Accordingly, this appeal must be dismissed for failure to comply with OCGA § 5-6-35. See generally CaShar, Inc. v. McKesson Corp., 204 Ga. App. 865 (420 SE2d 810); Heuer Indus. v. Crum, 202 Ga. App. 675 (415 SE2d 307).

Appeal dismissed.


Blackburn and Ruffin, JJ., concur.